UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 24, 2014 Echo Therapeutics, Inc. (Exact name of Company as specified in its charter) Delaware 000-23017 41-1649949 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8 Penn Center 1lvd., Suite 300 Philadelphia, PA (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (215) 717-4100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a) Amendments to Bylaws On July 24, 2014, the Board of Directors of Echo Therapeutics, Inc., a Delaware corporation (“Echo”), approved amendments to the Company’s bylaws, effective as of July 24, 2014 (as amended, the “Amended Bylaws”).The Amended Bylaws were amended to provide that special meetings of the Board of Directors shall be held at the written request of at least three directors then in office, including, as one of those directors, the Lead Independent Director. The foregoing description of the Amended Bylaws does not purport to be complete and is qualified in its entirety by reference to the full text of the Amended Bylaws, a copy of which is filed by Echo as Exhibit3.2 to this Current Report on Form 8-K and incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Bylaws of Echo Therapeutics, Inc., as amended and restated as of July 24, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECHO THERAPEUTICS, INC. Dated: July 29, 2014 By:/s/Kimberly A. Burke Kimberly A. Burke Interim Chief Executive Officer and General Counsel
